SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 6) Herley Industries, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 427398102 (CUSIP Number) James E. McKee GAMCO Investors, Inc. One Corporate Center Rye, New York 10580-1435 (914) 921-5294 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 27, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. 1 CUSIP No.427398102 1 Names of reporting persons I.R.S. identification nos. of above persons (entities only) Gabelli Funds, LLCI.D. No.13-4044523 2 Check the appropriate box if a member of a group (SEE INSTRUCTIONS)(a) (b) 3 Sec use only 4 Source of funds (SEE INSTRUCTIONS) 00-Funds of investment advisory clients 5 Check box if disclosure of legal proceedings is required pursuant to items 2 (d) or 2 (e) 6 Citizenship or place of organization New York Number Of Shares Beneficially Owned By Each Reporting Person With : 7 : : : Sole voting power 279,000(Item 5) : 8 : : : Shared voting power None : 9 : : : Sole dispositive power 279,000(Item 5) :10 : : : Shared dispositive power None 11 Aggregate amount beneficially owned by each reporting person 279,000(Item 5) 12 Check box if the aggregate amount in row (11) excludes certain shares (SEE INSTRUCTIONS) 13 Percent of class represented by amount in row (11) 2.04% 14 Type of reporting person (SEE INSTRUCTIONS) IA 2 CUSIP No.427398102 1 Names of reporting persons I.R.S. identification nos. of above persons (entities only) GAMCO Asset Management Inc.I.D. No.13-4044521 2 Check the appropriate box if a member of a group (SEE INSTRUCTIONS)(a) (b) 3 Sec use only 4 Source of funds (SEE INSTRUCTIONS) 00-Funds of investment advisory clients 5 Check box if disclosure of legal proceedings is required pursuant to items 2 (d) or 2 (e) 6 Citizenship or place of organization New York Number Of Shares Beneficially Owned By Each Reporting Person With : 7 : : : Sole voting power 1,437,647(Item 5) : 8 : : : Shared voting power None : 9 : : : Sole dispositive power 1,451,647(Item 5) :10 : : : Shared dispositive power None 11 Aggregate amount beneficially owned by each reporting person 1,451,647(Item 5) 12 Check box if the aggregate amount in row (11) excludes certain shares (SEE INSTRUCTIONS) 13 Percent of class represented by amount in row (11) 10.60% 14 Type of reporting person (SEE INSTRUCTIONS) IA, CO 3 CUSIP No. 427398102 1 Names of reporting persons I.R.S. identification nos. of above persons (entities only) MJG Associates, Inc.I.D. No.06-1304269 2 Check the appropriate box if a member of a group (SEE INSTRUCTIONS)(a) (b) 3 Sec use only 4 Source of funds (SEE INSTRUCTIONS) 00-Client Funds 5 Check box if disclosure of legal proceedings is required pursuant to items 2 (d) or 2 (e) 6 Citizenship or place of organization Connecticut Number Of Shares Beneficially Owned By Each Reporting Person With : 7 : : : Sole voting power 23,000(Item 5) : 8 : : : Shared voting power None : 9 : : : Sole dispositive power 23,000(Item 5) :10 : : : Shared dispositive power None 11 Aggregate amount beneficially owned by each reporting person 23,000(Item 5) 12 Check box if the aggregate amount in row (11) excludes certain shares (SEE INSTRUCTIONS) 13 Percent of class represented by amount in row (11) 0.17% 14 Type of reporting person (SEE INSTRUCTIONS) CO 4 CUSIP No.427398102 1 Names of reporting persons I.R.S. identification nos. of above persons (entities only) Gabelli Securities, Inc.I.D. No.13-3379374 2 Check the appropriate box if a member of a group (SEE INSTRUCTIONS)(a) (b) 3 Sec use only 4 Source of funds (SEE INSTRUCTIONS) 00-Client Funds 5 Check box if disclosure of legal proceedings is required pursuant to items 2 (d) or 2 (e) 6 Citizenship or place of organization Delaware Number Of Shares Beneficially Owned By Each Reporting Person With : 7 : : : Sole voting power 6,000(Item 5) : 8 : : : Shared voting power None : 9 : : : Sole dispositive power 6,000(Item 5) :10 : : : Shared dispositive power None 11 Aggregate amount beneficially owned by each reporting person 6,000(Item 5) 12 Check box if the aggregate amount in row (11) excludes certain shares (SEE INSTRUCTIONS) 13 Percent of class represented by amount in row (11) 0.04% 14 Type of reporting person (SEE INSTRUCTIONS) HC, CO, IA 5 CUSIP No. 427398102 1 Names of reporting persons I.R.S. identification nos. of above persons (entities only) Gabelli Advisers, Inc.I.D. No.13-4008049 2 Check the appropriate box if a member of a group (SEE INSTRUCTIONS)(a) (b) 3 Sec use only 4 Source of funds (SEE INSTRUCTIONS) 00 – Funds of investment advisory clients 5 Check box if disclosure of legal proceedings is required pursuant to items 2 (d) or 2 (e) 6 Citizenship or place of organization Delaware Number Of Shares Beneficially Owned By Each Reporting Person With : 7 : : : Sole voting power 3,000(Item 5) : 8 : : : Shared voting power None : 9 : : : Sole dispositive power 3,000 (Item 5) :10 : : : Shared dispositive power None 11 Aggregate amount beneficially owned by each reporting person 3,000(Item 5) 12 Check box if the aggregate amount in row (11) excludes certain shares (SEE INSTRUCTIONS) 13 Percent of class represented by amount in row (11) 0.02% 14 Type of reporting person (SEE INSTRUCTIONS) IA, CO 6 CUSIP No.427398102 1 Names of reporting persons I.R.S. identification nos. of above persons (entities only) GGCP, Inc.I.D. No.13-3056041 2 Check the appropriate box if a member of a group (SEE INSTRUCTIONS)(a) (b) 3 Sec use only 4 Source of funds (SEE INSTRUCTIONS) None 5 Check box if disclosure of legal proceedings is required pursuant to items 2 (d) or 2 (e) 6 Citizenship or place of organization New York Number Of Shares Beneficially Owned By Each Reporting Person With : 7 : : : Sole voting power None(Item 5) : 8 : : : Shared voting power None : 9 : : : Sole dispositive power None(Item 5) :10 : : : Shared dispositive power None 11 Aggregate amount beneficially owned by each reporting person None(Item 5) 12 Check box if the aggregate amount in row (11) excludes certain shares (SEE INSTRUCTIONS) X 13 Percent of class represented by amount in row (11) 0.00% 14 Type of reporting person (SEE INSTRUCTIONS) HC, CO 7 CUSIP No.427398102 1 Names of reporting persons I.R.S. identification nos. of above persons (entities only) GAMCO Investors, Inc.I.D. No.13-4007862 Check the appropriate box if a member of a group (SEE INSTRUCTIONS)(a) (b) 3 Sec use only 4 Source of funds (SEE INSTRUCTIONS) WC 5 Check box if disclosure of legal proceedings is required pursuant to items 2 (d) or 2 (e) 6 Citizenship or place of organization New York Number Of Shares Beneficially Owned By Each Reporting Person With : 7 : : : Sole voting power 4,860(Item 5) : 8 : : : Shared voting power None : 9 : : : Sole dispositive power 4,860(Item 5) :10 : : : Shared dispositive power None 11 Aggregate amount beneficially owned by each reporting person 4,860(Item 5) 12 Check box if the aggregate amount in row (11) excludes certain shares (SEE INSTRUCTIONS) X 13 Percent of class represented by amount in row (11) 0.04% 14 Type of reporting person (SEE INSTRUCTIONS) HC, CO 8 CUSIP No.427398102 1 Names of reporting persons I.R.S. identification nos. of above persons (entities only) Mario J. Gabelli 2 Check the appropriate box if a member of a group (SEE INSTRUCTIONS)(a) (b) 3 Sec use only 4 Source of funds (SEE INSTRUCTIONS) None 5 Check box if disclosure of legal proceedings is required pursuant to items 2 (d) or 2 (e) 6 Citizenship or place of organization USA Number Of Shares Beneficially Owned By Each Reporting Person With : 7 : : : Sole voting power None(Item 5) : 8 : : : Shared voting power None : 9 : : : Sole dispositive power None(Item 5) :10 : : : Shared dispositive power None 11 Aggregate amount beneficially owned by each reporting person None(Item 5) 12 Check box if the aggregate amount in row (11) excludes certain shares (SEE INSTRUCTIONS) X 13 Percent of class represented by amount in row (11) 0.00% 14 Type of reporting person (SEE INSTRUCTIONS) IN 9 Item 1.
